



AGREEMENT




THIS AGREEMENT (the “Agreement”) is executed as of the 20th day of October, 2010
and is effective as of the 30th day of September, 2010 (the “Effective Date”) by
and between ASHER ENTERPRISES, INC., a Delaware corporation, having a place of
business at 1 Linden Place, Suite 207, Great Neck, New York 11021 (the “Holder”
or “Lender”) and GLOBAL INVESTOR SERVICES, INC., a Nevada corporation having a
principal place of business at 708 Third Avenue, 6th Floor, New York, New York
10017 (the “Borrower”).


RECITALS




WHEREAS, the Borrower executed a Convertible Promissory Note in the amount of
$50,000.00 dated June 2, 2010 (the “June Note”) along with a Securities Purchase
Agreement dated as of June 2, 2010 (the “June Agreement”) running in favor of
the Lender, collectively memorializing the rights and obligations of the parties
with respect to that Loan (the “June Loan Documents”), the funding of which
occurred on June 15, 2010; and


WHEREAS, the Borrower executed a Convertible Promissory Note in the amount of
$35,000.00 dated July 16, 2010 (the “July Note”) along with a Securities
Purchase Agreement dated as of July 16, 2010 (the “July Agreement”) running in
favor of the Lender, collectively memorializing the rights and obligations of
the parties with respect to that Loan (the “July Loan Documents”) the funding of
which occurred on July 28, 2010; and


WHEREAS, the June Note has a maturity date of March 4, 2011 and the July Note
has a maturity date of April 20, 2011; and


WHEREAS, neither the June Note nor the July Note (collectively referred to as
the “Notes”) permit the Borrower the right to prepay the Notes in whole or in
part; and


WHEREAS, the Borrower is desirous of prepaying the Notes; and


WHEREAS, the Lender hereby grants to the Borrower the right to prepay the Notes
upon the terms and conditions set forth herein:




NOW, THEREFORE, the parties agree as follows:


1.           Incorporation of the Recitals -Transaction Documents. All of the
recitals set forth above are made a part of this Agreement and incorporated
herein as if set at length in the text of this Agreement.  This Agreement and
any other documents and/or instruments in connection therewith, whether executed
by the Lender and/or Borrower, are collectively referred to as the “Transaction
Documents”.


 
1

--------------------------------------------------------------------------------

 

2.           Right of Prepayment. The parties acknowledge that neither the June
Note nor the July Note affords the Borrower the right to prepay in whole or in
part any sums loaned by the Lender to the Borrower.  Notwithstanding the
foregoing, however, the Borrower has requested that the Lender grant to the
Borrower the opportunity to prepay both of the aforesaid Notes.  The Lender
agrees to grant the Borrower the right to prepay provided that the Borrower
complies with the terms and conditions set forth in this Agreement.


3.           Prepayment of the June Note. The Borrower acknowledges that by the
Lender permitting the Borrower the right of prepayment, the Lender will be
foregoing a substantial right to convert the debt to equity as provided for in
the June Loan Documents.  As consideration for the Borrower acquiring this right
the Borrower agrees to prepay 150% of the principal amount of the June Note
(computed to be $75,000.00) together with accrued and unpaid interest on the
initial principal amount as follows:


(a)           The sum of $37,500.00 simultaneously with the execution of this
Agreement together with accrued and unpaid interest of $1,337.00 aggregating the
sum of $38,837.00;


(b)           The sum of $18,750.00 together with accrued and unpaid interest
based upon the then remaining initial principal balance of $247.00 aggregating
the sum of $18,997.00 to be paid on or before November 15, 2010;


(c)           The sum of $18,750.00 together with accrued and unpaid interest
upon the then remaining principal amount of $123.00 aggregating the sum of
$18,873.00 to be paid on or before the 15th day of December, 2010;


(d)           All payments due under this provision are to be made by wire
transfer to the following account:


Capital One Bank
Great Neck, New York 11021
Asher Enterprises, Inc.
1000 North West Street, Suite 1200
Wilmington, Delaware 19801
ABA #: 021407912
ACCOUNT #: 7017037654


4.           Prepayment of the July Note. The Borrower acknowledges that by the
Lender permitting the Borrower the right to prepay that the Lender will be
foregoing a substantial right to convert the debt to equity as provided for in
the July Loan Documents.  As consideration for the Borrower acquiring this right
the Borrower agrees to prepay 150% of the principal amount of the July Note
(computed to be $52,000.00) together with accrued and unpaid interest on the
initial principal amount as follows:

 
2

--------------------------------------------------------------------------------

 

(a)           The sum of $26,250.00 simultaneously with the execution of this
Agreement together with accrued and unpaid interest of $606.00 aggregating the
sum of $26,856.00;


(b)           The sum of $13,125.00 together with accrued and unpaid interest
based upon the then remaining initial principal balance of $173.00 aggregating
the sum of $13,298.00 to be paid on or before November 15, 2010;


(c)           The sum of $13,125.00 together with accrued and unpaid interest
upon the then remaining principal amount of $86.00 aggregating the sum of
$13,211.00 to be paid on or before the 15th day of December, 2010;


(d)           All payments due under this provision are to be made by wire
transfer to the following account:


Capital One Bank
Great Neck, New York 11021
Asher Enterprises, Inc.
1000 North West Street, Suite 1200
Wilmington, Delaware 19801
ABA #: 021407912
ACCOUNT #: 7017037654


5.           Obligation of Lender. Upon the full and timely compliance with the
payment schedules as set forth in paragraphs 3 and 4 above the Holder will
promptly return the original Notes to the Borrower indicating that the
Borrower’s payment obligation under the Notes have been paid subject only to
those provisions which by their terms survive payment of the Notes.


6.           Event of Default. Should the Borrower fail to make any payment
under paragraphs 3 and 4 above when due, that failure on the part of the
Borrower shall constitute an event of default and without any further notice the
Holder of the Notes will be permitted to enforce all rights and remedies
afforded to it under the June Loan Documents and the July Loan Documents and the
prepayment opportunity afforded to the Borrower shall be deemed null and void
and of no force and effect, with the exception that the Borrower will continue
to remain obligated to the Holder in the amount  of 150% of each face amount set
forth in the Notes together with applicable interest, costs, fees and
disbursements giving the Borrower credit for any monies paid under this
Agreement.


7.           Entire Agreement. This Agreement and the Transaction Documents
constitute the entire understanding among the parties regarding the subject
matter hereof.  This Agreement and the Transaction Documents supersede all oral
negotiations and prior writings concerning the subject matter hereof.  If there
is any conflict between the terms, conditions and provisions of this Agreement
and those of any other Transaction Document, the terms, conditions and
provisions of this Agreement shall prevail.  This Agreement may not be modified,
amended or terminated except by a written agreement signed by each of the
parties hereto.

 
3

--------------------------------------------------------------------------------

 


8.           Time is of the Essence. Time is hereby declared to be of the
essence of this Agreement and of every part hereof.


9.           Survival. The representations, warranties and covenants herein of
the Holder and the Borrower shall survive the execution and the performance by
the parties of their obligations hereunder and under the other Transaction
Documents.


10.         Advice of Counsel. Asher Enterprises, Inc. acknowledges that it has
consulted the law firm of Naidich Wurman Birnbaum & Maday, LLP, 80 Cuttermill
Road, Suite 410, Great Neck, New York 11021 concerning this
Agreement.   Conversely, Global Investor Services, Inc. acknowledges that it has
consulted the law firm of Stephen M. Fleming PLLC, 49 Front Street,  Suite 206,
Rockville Centre, New York 11540 concerning this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.




ASHER ENTERPRISES, INC.
 
GLOBAL INVESTOR SERVICES, INC.
                             
By:
/s/ Curt Kramer
 
By:
/s/ Nicholas S. Maturo
 
Curt Kramer
   
Nicholas S. Maturo
 
President
   
Chief Executive Officer


 
4

--------------------------------------------------------------------------------

 
